       Case 4:20-cv-05640-YGR Document 513-3 Filed 04/28/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                    OAKLAND DIVISION

11

12 EPIC GAMES, INC.,                           )   Case Nos. 4:20-CV-05640-YGR
                                               )
13                Plaintiff,                   )
                                               )   CLASS ACTION COMPLAINT
14         v.                                  )
                                               )   PROPOSED ORDER RE NON-PARTY
15 APPLE INC., a California corporation,       )   APP ANNIE’S ADMINISTRSTIVE
                                               )   MOTION TO SEAL
16                Defendant.                   )
                                               )
17                                             )
                                               )
18                                             )

19
20

21

22

23

24

25

26

27

28

       [PROPOSED] ORDER RE NON-PARTY APP ANNIE’S ADMINISTRATIVE MOTION TO SEAL
                                 No. 4:20-CV-05640-YGR
        Case 4:20-cv-05640-YGR Document 513-3 Filed 04/28/21 Page 2 of 2




 1          On April 28, 2021, Non-Party App Annie Inc. (“App Annie”) filed an Administrative

 2 Motion to Seal (“Administrative Motion”) setting forth the reasons it believes the below

 3 information should be maintained under seal.

 4          Upon review and consideration of the Administrative Motion, it is hereby:

 5          ORDERED that the Administrative Motion is GRANTED; and it is further

 6          ORDERED that compelling reasons exist to seal the below Exhibits in their entirety.

 7 Specifically, the Exhibits to be sealed are:

 8            (a)   Exhibit DX-5408: Store Product Level Estimate Data.

 9            (b)   Exhibit DX-5409: Product ID Estimate Data.

10            (c)   Exhibit DX-5410: Category ID Estimate Data.

11            (d)   Exhibit DX-5411: Unified Category ID Estimate Data.

12            (e)   Exhibit DX-3591: Bulk API Documentation.

13

14          IT IS SO ORDERED.
15

16   DATED:
                                                         THE HONORABLE YVONNE GONZALEZ
17
                                                         ROGERS
18                                                       UNITED STATES DISTRICT JUDGE

19
20

21

22

23

24

25

26

27

28
                                                     1
        [PROPOSED] ORDER RE NON-PARTY APP ANNIE’S ADMINISTRATIVE MOTION TO SEAL
                                  No. 4:20-CV-05640-YGR
